PER CURIAM.
Appeal from decree dismissing the bill charging infringement of claims 1 and 2 of the Fattig patent, No. 1,298,519, for improvements in school chairs, on a finding of lack of invention.
We are not persuaded by the models presented to us, which were not before the trial court, that Judge Westenhaver failed to understand both the model A Moulthrop chair and the Taliaferro patent. Regardless, however, of the exact effect to be given either to this patent or to this A chair, we concur in the conclusion that there is no invention involved in the patent in suit.
What plaintiff in effect did was merely to put a supporting leg under the projecting portion' of a movable desk frame school chair — a common expedient with any desk — and then to omit the unnecessary adjacent leg; in other words, he moved one corner leg forward, the better to give support and to prevent tipping. There was no invention involved in placing this fourth leg where it would be most effective.
Decree affirmed.